Montgomery, Presiding Judge,
delivered tbe opinion of tbe court:
Tbe single question in tbis case is wbetber rosaries composed in chief value of beads are classifiable under paragraph 333 of tbe tariff act of 1913. .The paragraph reads as follows:
Beads and spangles of all kinds, including imitation'pearl beads, not threaded or' strung, or strung loosely on. thread for facility in transportation only, thirty-five per centum ad valorem; curtains, and other articles not embroidered nor appliquéd and not specially provided for in this section, composed wholly or in chief value of beads or spangles made of glass or paste, gelatin, metal, or other material, fifty per centum ad valorem.
It will be noted that tbis paragraph provides for beads and spangles of aU kinds. It also provides for "curtains, and other articles not embroidered nor appliquéd and not specially provided for in this section, composed wholly or in chief value of beads or spangles made of glass or paste, gelatin, metal, or other material.” These provisions could not well be more broad and comprehensive than they are unless under the rule of ejusdem generis there is found to be a qualification of the terms employed.
These rosaries are made of beads in chief value. If the language ‘ ‘other articles * * * composed wholly or in chief value of beads”* be accorded its most natural meaning, there can be no doubt that this article is precisely described. But it is suggested that by reason of the presence of the word "curtains” in the paragraph, the general *158words are to be limited to articles ejusdem generis witb curtains, and the case of Benziger v. United States (172 Fed., 280) is cited in support of this contention.
That case considered paragraph 408 of the tariff act of 1897, which we quote:
408. Beads of all kinds, not threaded or strung, thirty-five per centum ad valorem; fabrics, nets or nettings, laces, embroideries, galloons, wearing apparel, ornaments, trimmings, and other articles not specially provided for in this act, composed wholly or in part of heads or spangles made of glass or paste, gelatin, metal, or other material, but not composed in part of wool, sixty per centum ad valorem.
Under the rule of ejusdem generis, it was held in the Benziger case that the general language “composed wholly or in part of beads” was restricted to articles of like kind or character as those • enumerated.
There is no occasion to criticize this holding in any way. The statute considered by the court in that case contained on the one hand a specific enumeration of fabrics of certain described kinds, with a negative qualification, “not composed in part of wool,” and the articles in question were obviously of a very different kind or character from curtains. All the articles there enumerated were articles upon which beads might be superimposed, and no article of which beads were the predominant feature was mentioned.
The present act presents a very different case. Here we have all articles which are necessarily in the nature of fabrics dropped from the paragraph, the only specific article mentioned being “curtains”— which did not appear in the act of 1897—followed by general words which in turn are followed by restrictions which themselves furnish the only limitation placed upon them. The word “curtains” was introduced in the act of 1909, but in the act of 1913 it is the only word used to designate a particular article. This change in the statute must have had some purpose. At least it can be said that we can not go back of this enactment to base a construction upon language employed in a prior act which had been expressly omitted-in the one under consideration.
Bead curtains are not necessarily fabrics. On the contrary, many bead curtains, if not most of them, are simply beads strung in different lengths suspended in windows or doorways. It indicates, therefore, no such restricted use of the words “other articles * * * in chief value of beads,” as was imputed to the language of the act of 1897.
. But a most persuasive reason for the' view that the language should be given its natural import is found in the fact that the Congress placed its. own restriction in the act itself upon the general language “other articles.” It- is provided that other articles composed wholly or in chief value of beads or spangles shall be dutiable *159at 50 per cent, but an exception is noted in these words—“other articles not embroidered nor appliquéd and not specially provided for in this section.” The rule of ejusdem generis, runs counter to. the rule of expressio unius est exclusio alterius, so that when Congress has seen fit in speaking of the articles which it designs to except from other articles composed wholly or in chief value of beads to restrict its exception to such as are not embroidered nor appliquéd, and not specially provided for in the section, it leaves the general words to bear their ordinary and natural meaning.
An authority directly in point upon this question is found in Endlich on Interpretation of Statutes (sec. 408, p. 575). Citing and construing the case of R. v. Shrewsbury (3 B. & Ad., 216) it is said:
So, where an act imposed a rate on a variety of tenements and buildings which, were enumerated, and on “other buildings and hereditaments, meadow and pasture excepted," the exception appended to the concluding general words showed that the latter were used in their widest sense, and were not limited in meaning by the particular terms which preceded them.
This author^ is directly in point and, by a substitution of terms defining the subject matter, •would state the present case and rule it.
It is suggested that the common meaning of the word “bead,” whether verb or noun, implies a use which is decorative or ornamental, and that consequently only such articles as are ornamented or decorated with beads or ornaments-or ornamental articles of beads are within the scope of the provision..
I do not see how this contention can be harmonized with the case of Benziger v. Robertson (122 U. S., 211), in which case the rosaries; composed in part of beads, were held dutiable as beads under the provisions of the Revised Statutes, 2499, which enacted that “on all articles manufactured from two or more materials, the duty shall be assessed at the highest rates at which any of its component parts may be chargeable.” In the case cited the beads were put tó use in the manufacture of rosaries, which are not ornamental, and yet they retained their character-as beads sufficiently to fix the tariff' status of the merchandise of which they became a part.
But more than this, the origin and meaning of the word “bead” when applied to a perforated ball, is given in the Oxford Dictionary as follows:
2. A small .perforated ball or other body, a series of which (formerly called “a pair of beads”) threaded upon, a string, forms the rosary or pater noster, used for keeping count of the number of prayers said.
And in giving extensions to this definition, a definition is given as follows:
4. A small perforated body, spherical or otherwise, of glass,, amber, metal, wood, ■etc., used as an ornament, either strung in a'series to form a necklace, bracelet, etc., or sewn upon various fabrics.
*160How “beads * * * of all kinds” and “other articles * * * in chief value of beads” can in the presence of these definitions and this origin of the word be held to exclude an article composed of beads used for a purpose which gave the bead its original name, I fail to perceive, unless such a holding can be rested, as is claimed, upon the doctrine of ejusdem generis, which, in my view, is not applicable under the statute as it now reads: ■
We think the rosaries in question fall well within the terms of paragraph 333 arid that the decision of the Board of General Appraisers, which sustained the protest against the assessment, should be reversed.